Citation Nr: 1632719	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis and small calcaneal spurs with degenerative joint disease at the first metatarsophalangeal (MTP) joints (bilateral plantar fasciitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for a left shoulder disability; and granted service connection for bilateral plantar fasciitis, evaluated as noncompensable, effective September 1, 2005.

In March 2011, the Veteran testified at a Board hearing regarding the plantar fasciitis issue.  The Veterans Law Judge who conducted the hearing has since retired from the Board.  A transcript of that hearing is of record.  In June 2014, the Veteran indicated that he did not want a new hearing before another Veterans Law Judge concerning this issue.  See 38 U.S.C.A. § 7107(c) (West 2014).

In a November 2011 decision, the Board, in relevant part, remanded the claims for further development.  

In September 2012, the RO issued a rating decision recognizing several separate aspects of the Veteran's foot disability, to include residual scar, status post removal of neuroma, right foot; right foot hallux valgus; left foot hammertoes; right foot hammertoes; and neuropathy of right superficial peroneal nerve status post neuroma resection.  A 10 percent rating was assigned for the scar and the remaining disabilities were rated as noncompensable.  The Veteran has not indicated any disagreement with these separate ratings, thus the Board will not consider them.  

In an April 2015 decision, the Board granted a 10 percent rating, for bilateral plantar fasciitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

The RO implemented the Board decision in a May 2015 rating decision.  In July 2015, the Veteran submitted a notice of disagreement with the combined rating assigned in that decision.  The RO acknowledged the notice of disagreement in July 2015, but has not yet issued a statement of the case.  Because of the acknowledgement, the Board will not remand this issue for a statement of the case at this time.  Cf. Manlincon v. West, 12 Vet App 238 (1999).

In April 2016, the Veteran testified before the undersigned regarding the issue of entitlement to service connection for a left shoulder disability.  A transcript of that hearing is of record.  

Later in April 2016, the Court vacated and remanded the portion of the April 2015 Board decision that denied a rating in excess of 10 percent for bilateral plantar fascitis.  This was pursuant to a Joint Motion for Remand.  The grant of the 10 percent rating was not disturbed.  

The issues of entitlement to service connection for a left shoulder disability and initial ratings in excess of 10 percent for plantar fasciitis of each foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's bilateral plantar fasciitis has been manifested by moderate disability in each foot.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right plantar fasciitis have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73; Diagnostic Codes 5299-5284 (2015).  

2.  The criteria for a 10 percent rating for left plantar fasciitis have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73; Diagnostic Codes 5299-5284.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's bilateral plantar fasciitis is currently rated, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (2015).  Diagnostic code 5276 provides for a noncompensable rating for mild; symptoms relieved by built-up shoe or arch support.  A 10 percent rating is also warranted for moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral.  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent unilaterally and a 30 percent bilateral.  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent unilaterally and a 50 percent bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015). 

As the Veteran's disability is rated by analogy under diagnostic code 5299-5276, diagnostic code 5284, for other foot injuries is also for consideration.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015); see also Yancy v. McDonald, 27 Vet.App. 484 (2016).  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015). 

The words "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  The Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Moderate is generally defined as "tending toward the mean or average amount or dimension".  See Merriam-Webster's Collegiate Dictionary, 798 (11th ed. 2007).  Severe is generally defined as "of a great degree: serious."  Id.  at 1140.

Additionally, as the Veteran has a current diagnosis of degenerative disease, diagnostic code 5003 and 5010 is for application.  Under diagnostic code 5003, a 10 percent rating is warranted for degenerative arthritis with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  On the other hand, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

Turning to the evidence of record, the Veteran's service treatment records show that he was treated for plantar fasciitis, foot pain and heel spurs.  He also underwent surgery on both feet during service.  

The Veteran was afforded a VA examination in December 2005.  The Veteran reported that he had surgical intervention, which had been of some benefit.  He reported no major pain in the right foot at the time of this examination.  The Veteran did not give a history of injection therapy.   He reported the severity of pain was a 2 to 4 out of 10.  He did not lose sleep or miss work.  There were no identified factors of flare-ups.  There was alleviation by physical therapy and the same history applied in general measure, absent any surgical intervention, with respect to the left foot.  There was no recent interference with military duties or current daily activities.  

On physical examination, there was no evidence of infection, inflammation, ulceration, abnormal pigmentation, redness, tenderness, swelling or drainage, or excess callus formation about the feet.  The examiner diagnosed plantar fasciitis and small calcaneal spurs, bilaterally.  X-rays revealed no foot fracture/dislocation, the MTP joints were well preserved but there were small calcaneal spurs.  

In a December 2005 statement the Veteran reported that he was continuing to have "plantar fasciitis (bone spur)" issues and related severe pain whenever he used his feet in a normal conditioning program.  

The Veteran was afforded another VA examination in June 2010; the Veteran reported that at rest, while standing and walking his current symptoms were pain and swelling.  The Veteran's current treatment was 800mg ibuprofen two to five times per day.  He used shoe inserts that were not effective.  The examiner noted a history of right foot tendon release and left foot neurolysis surgery both in 2004.  The Veteran was able to stand and walk for 15 to 30 minutes.  The examiner noted that the diagnosis was bilateral plantar fasciitis and small calcaneal spurs.  The examiner noted that the diagnosis had progressed to status post right foot tendon release with residual scar and status post left foot neurolysis surgery with residual.  

In a November 2011 statement, the Veteran reported that his records show that he had multiple surgeries on his foot for this condition.  The Veteran reported that his official military records show over a 10 year period of suffering from this condition, to include multiple shots of cortisone, the prescribed wearing of a manufactured boots and two surgeries.  The Veteran asserted that one look at his shoe showed extreme wear, breakdown and unusual shoe wear.  The Veteran also reported that he had to have two in-office repairs of the ball of his right foot during the last two years.  The Veteran reported that he overcompensates and has to have the doctor remove a callus from the ball of his right foot.  The Veteran reported that this had been removed by Dr. W and Dr. R.  The Veteran reported that these callouses were caused by the plantar fasciitis surgeries and how he is forced to walk.  The Veteran reported that this overcompensation is caused by the pain from his condition.  

At the March 2011 Board hearing, the Veteran testified that he had swelling when he worked out or was walking.  He reported that his feet stayed swollen until lying down at night.  He reported that elevating his feet to sleep helped and he took ibuprofen.  He reported that callouses built up over time and he had to have the callouses removed.  He would soon have this done for the fourth time in less than two years.  He had orthotics that wore down and he had to buy new ones due to his improper gait.

In a June 2011 statement, the Veteran asserted that his disability should be rated under Diagnostic Code 5284 instead of 5276.  He reported that his foot was not stable as he formed a callous in the center of the ball of the right foot behind the right toe.  This callus became more and more painful as it grew.  The Veteran reported that he had had callouses removed four times.  He again reported wear and breakdown based on his gait.  

The Veteran was afforded another VA examination in March 2012.  The examiner diagnosed, bilateral calcaneal spurs and plantar fasciitis.  The Veteran reported the previously noted history of callous formation and treatment.  He regularly used a pumice stone to prevent regrowth.  The callous, even when small, was painful but when it grew it becomes more painful and felt "like I'm walking on a marble".  The Veteran reported that because of this painful callous he had not been using orthotics during the past year.  Over time he has experienced persistent symptoms of bilateral plantar fasciitis such that the both feet seemed equally affected.  There was no reported foot pain at rest or when not weight-bearing.  Rather his pain was intermittent at the bilateral heels and along the longitudinal arch of the feet.  The pain was the most severe first thing in the morning after arising from bed and within 10 minutes the feet loosen up.  Walking was limited to two to three miles due to plantar fascia pain.  He also reported increased bilateral plantar fascia pain when he stands up and walks about after prolonged periods of sitting.  

On physical examination, the Veteran, in relevant part, did not have Morton's neuroma, metatarsalgia or hallux rigidus.  The Veteran did have pes cavus.  The examiner noted that by report the Veteran underwent plantar fascia release but there was no residual scar due to this surgical procedure.  The examiner noted that the Veteran's shoes had increased wear at the lateral heel but only slightly increased wear along the lateral edge of the remainder of the shoes consistent with a mild (but not moderate or severe) cavus foot deformity.  The examiner noted that the Veteran was quite tender to palpation of the heels and along the medial longitudinal arch of both feet, consistent with bilateral plantar fasciitis.  X-rays revealed bilateral arthritis.  The examiner concluded, in relevant part that the Veteran had bilateral degenerative joint disease at the 1st MTP joint demonstrated on current X-rays and had a recurrent symptomatic callus of the right foot.  The examiner noted that there was tenderness to palpation of the right plantar third metatarsal head over an area of callus that was presently only slightly raised.  The examiner noted that the Veteran reported it had recently been trimmed and was 0.75 cm across in diameter.  

The examiner explained that X ray examinations of the feet showed 5mm enthesophyte inferior os calcis insertion of plantar fascia, bilaterally.  The examiner explained that this was consistent with the Veteran's history of calcaneal spur.  The examiner also noted that despite the radiologist reports of pes planus there was no evidence of pes planus (flatfoot) on physical examination and there was no evidence of pes planus in review of the claims file.  

The examiner explained that the Veteran had reported that over the years he thought that his arches bilaterally had fallen some and the examiner indicated this when he ordered the x-rays.  The examiner concluded that it was likely that the radiologist reading the films took this self-reported history into consideration when reading the films.  The examiner again explained that there was no objective evidence of right pes planus.  The examiner noted that in fact the Veteran's arches were on the higher side and had the appearance of mild pes cavus.  The examiner concluded that a diagnosis of right pes planus was not warranted.  

The examiner also concluded, in relevant part, that the Veteran had a recurring callus at the right plantar third metatarsal head and it was most likely caused by his service-connected bilateral plantar fasciitis which has required frequent medical followup over time.  The examiner explained that his long-standing bilateral plantar fasciitis had caused alteration of the normal dispersion/transfer of force across the foot during weight-bearing activities due to pain and chronic inflammation of the plantar fascia.  

The examiner explained that in the normal foot the plantar fascia functions in conjunction with the bones and intrinsic muscles of the foot to absorb shock/forces while the weight is being shifted to propel the foot forward.  The examiner explained that in plantar fasciitis the pain prohibits the planter fascia from working properly and weight forces are shifted to other parts of the foot.  The examiner explained that this alters the biomechanics of the foot and has most likely caused the Veteran's recurrent right foot callus.  The examiner noted that there were no left foot calluses.  

The examiner also noted that pes cavus was generally a congenital condition.  The examiner explained that it was not noted on military entrance physical examination but was noted subsequently during follow-up with podiatry in service.  The examiner explained that this is not particularly unusual as mild pes cavus may be overlooked by a general medical provider but diagnosed by a podiatrist or foot specialist.  The examiner concluded the Veteran's pes cavus was most likely congenital and not likely part of his service-connected bilateral foot disability and not likely caused or aggravated by his bilateral plantar fasciitis.  

The examiner further explained that considering his service connected bilateral foot conditions; he would rate the Veteran's overall bilateral foot disability to be moderate in severity.  The examiner noted that the Veteran does not currently require use of assistive devices.  The examiner noted that the Veteran reports foot pain first thing in the morning when arising and with prolonged weight-bearing but not at rest.  The examiner also noted that the Veteran was able to walk a few miles.  The examiner also noted that the Veteran's feet did not impair work or performance of activities of daily living.  

This record shows that the Veteran's bilateral plantar fasciitis has been manifest by pain, indicative of a moderate disability.  The Board specifically notes that the most probative evidence of record shows that the Veteran had functional limitations due to his pain.  See DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32, 38.  Rather, pain, may result in functional loss, but only if it limits particularly in light of the Deluca standards.  As such, when resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the 10 percent criteria under diagnostic code 5284, which warrants a 10 percent rating for each foot.  


ORDER

Entitlement to a 10 percent rating from the effective date of service connection, for right plantar fasciitis is granted.

Entitlement to a 10 percent rating from the effective date of service connection, for left plantar fasciitis is granted.


REMAND

The Veteran contends that his left shoulder disability is related to his military service, specifically his October 1982 football injury that also injured his service-connected right shoulder.  The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a left shoulder disability.  However, the evidence of record does show that the Veteran suffered an injury to the right shoulder in October 1982.  Additionally, the Veteran was diagnosed with bilateral shoulder sprain in December 2005, approximately two months after his separation from service in August 2005.  The Veteran has also testified that he has had problems with his left shoulder since the October 1982 incident but the right shoulder was the focus as the injury was more severe.  While the Veteran has been afforded several VA examinations, there is no nexus opinion of record regarding the Veteran's left shoulder.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his left shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the diagnostic codes pertaining to the Veteran's foot disability contemplate limitation of motion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current left shoulder disability is related to service.  The Veteran's claims file, including this remand, should be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability began in service or is the result of an injury in military service, to include the October 1982 football incident.  

The examiner should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between a current left shoulder disability and an injury in service.  The examiner should specifically address the significance, if any, of diagnosis of bilateral shoulder sprain shortly after service.  The examiner should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

      The examiner should give reasons for any opinions.  
      
2.  The Veteran should be afforded a new examination to evaluate the severity of the service connected foot disability.  The examiner should note review of the claims folder.

The examiner should provide an opinion as to the severity of the disability.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

The examiner should also provide an opinion as to whether the Veteran has pes cavus; and whether it is part of the service connected disability or caused or aggravated by the service connected disability; and provide reasons for these conclusions.

3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


